Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to Application No. 17/082,121 filed on October 28, 2020 and the Request for continued examination (RCE) presented on September 19, 2022, amendment presented on August 16, 2022, which amends claims 17 and 25 and presents arguments, is hereby acknowledged. Claims 1-9, 17-20 and 25 are currently pending and subject to examination.

Response to Arguments

Applicant’s arguments, see Remarks, filed on 08/16/2022 have been fully considered.

Claim Rejections-Obviousness-35 U.S.C. § 103
      Claims 17 and 25: even considering that the request is a “special batch” request, that the added limitations fail to distinguish from the cited prior art and hold claims 17 and 25 to be rejected under Plamondon and Fu).

Claims 1-9
   On pages 9-10 of the Remarks, applicants argue that Plamondon as modified by Fu would yield different results. Fu does not cure the deficiencies of Plamondon. Specifically, Applicant contests that Fu does not disclose the following: "in response to detecting an exit event from the user agent, sending the embedded data within the header of the suitable carrier network request to the remote server as a separate request". See e.g., Applicant's as-filed Specification, paragraph [0066] which states inter alia. When a user moves away from the user agent 130, such as a web application or web browser, the cached data of all deferrable request data that has not yet been sent, is sent as a separate special batch request.    
     The examiner respectfully disagrees and finds the argument unpersuasive. The courts have explicitly stated that the prior art need not be solving the same problem as the applicant. SeeKSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). For example, one may arrive at identical claimed invention by solving a completely different problem. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See in re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed.Cir. 1986). The courts have further held that it is obvious to modify prior arts where there is a teaching, suggestion, or motivation to do so. In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006). 
   In analogous art, Fu still teaches "in response to detecting an exit event from the user agent, sending the embedded data within the header of the suitable carrier network request to the remote server as a separate request". Fu describes http request message includes header portion and header portion includes URL field to identify the destination of the message (e.g. header of the suitable carrier network request) (Fu: [paragraph 0039]). Fu describes detecting that client leaving user agent field (e.g. user moves away), client saved data and browser address field, in saved page bookmarks (e.g. cached data), client executing special scripts to add additional fields to the HTTP header, sending inserted (e.g. embedded) data within second http request message includes header portion and header portion includes URL field to identify the destination of the message (e.g. header of the suitable carrier network request) to server as a special (e.g. separate) request) (Fu:[paragraph 0052, 0067, 0072-0074, 0106-0107]). Therefore, Fu still teaches "in response to detecting an exit event from the user agent, sending the embedded data within the header of the suitable carrier network request to the remote server as a separate request". Therefore, Applicant's argument is unpersuasive. However, upon further consideration, a new ground(s) of rejection is made as discussed below.

 Claim 5

     On pages 11-12 of the Remarks, applicants argue that Plamondon, whether considered alone or in combination with McQuillen fails to teach or suggest the limitations of claim 5. Applicant maintains that combining the two references would yield different results: a customizable way to set up forwarding parameters (McQuillen) by pre-fetching content (Plamondon) would not yield Applicant's claimed limitation of: wherein identifying a network request as being deferrable includes intercepting a network request message and determining if the request network message is being sent to a host in a list of predefined deferrable destinations. 
    The examiner respectfully disagrees and finds the argument unpersuasive. The courts have explicitly stated that the prior art need not be solving the same problem as the applicant. SeeKSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). For example, one may arrive at identical claimed invention by solving a completely different problem. 
   Specifically, McQuillen teaches "wherein identifying a network request as being deferrable includes intercepting a network request message and determining if the request network message is being sent to a host in a list of predefined deferrable destinations:.
   Mcquillen describes network request is held includes checking the profile in the plurality of profiles corresponding to the determined destination domain (e.g. predefined destinations) and  determining if the request network message is being sent to a destination host in  a requirement that all the request network message bound for the determined destination be deferred ( Mcquillen: [paragraph 0016, 0021-0022, 0028-0029]).Therefore, Applicant's argument is unpersuasive. Therefore, McQuillen still teaches "wherein identifying a network request as being deferrable includes intercepting a network request message and determining if the request network message is being sent to a host in a list of predefined deferrable destinations”.

Claims 17 and 25
      On page 12 of the Remarks, applicants argue that  Applicant maintains its previous arguments that Plamondon whether considered alone or in combination with Fu or McQuillen teach or suggest Applicant's amended limitation as argued above. Specifically Fu's determination triggers how content is presented to the user and not when to "cache data of all deferrable request data that has not yet been sent, is sent as a separate special batch request" as recited by amended independent claims 17 and 25.
   The examiner respectfully disagrees and finds the argument unpersuasive. The courts have explicitly stated that the prior art need not be solving the same problem as the applicant. SeeKSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). For example, one may arrive at identical claimed invention by solving a completely different problem. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See in re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed.Cir. 1986). The courts have further held that it is obvious to modify prior arts where there is a teaching, suggestion, or motivation to do so. In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006).  
    Even considering that the request is a "special batch" request, that added limitations fail to distinguish from the cited prior art. Specifically, In analogous art, Fu still teaches "in response to detecting an exit event from the user agent, sending the embedded data within the header of the suitable carrier network request to the remote server as a special batch request". Fu describes http request message includes header portion and header portion includes URL field to identify the destination of the message (e.g. header of the suitable carrier network request) (Fu: [paragraph 0039]). Fu describes detecting that client leaving user agent field (e.g. user moves away), client saved data and browser address field, in saved page bookmarks (e.g. cached data), client executing special scripts to add additional fields to the HTTP header, sending inserted (e.g. embedded) data within second http request message includes header portion and header portion includes URL field to identify the destination of the message (e.g. header of the suitable carrier network request) to server as a special and examiner interpreted separate first http request message and another separate second http message request as a special batch request). (Fu:[paragraph 0052, 0067, 0072-0074, 0106-0107]). Therefore, Fu still teaches "in response to detecting an exit event from the user agent, sending the embedded data within the header of the suitable carrier network request to the remote server as a special batch request". Therefore, Applicant's argument is unpersuasive. However, upon further consideration, a new ground(s) of rejection is made as discussed below.

Dependent claims 2-9 and 18-20
Applicant’s argues these claims conditionally based upon arguments presented for their parent claim(s). Applicant’s arguments are unpersuasive.  However, upon further consideration, a new ground(s) of rejection is made as discussed below.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.     Claims 1-4, 6-9, 17-20 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Plamondon et al. (US 2008/0229023 A1); and further in view of 
Kleyzit et al. (US 2011/0066676 A1).
         Regarding Claim 1,   Plamondon teaches a computer-implemented method comprising: intercepting and identifying a network request as being deferrable by a user agent of a client ([paragraph 0011-0012] describes client device includes client agent (i.e. user agent)  and request sent by client is a HTTP based network traffic [0029, 0082-0083] describes intercepting a object request via a network (e.g. network request) which including a hyperlink identifying the object is deferred (e.g. deferrable) by client agent (i.e. user agent) of a client device and serving the object from the cache until determining the server has transferred the network object to the client device);
       and embedding data of the deferrable network request within a header of a suitable carrier network request for sending to a remote server ([paragraph 0040-0041, 0129-0130, 0275] describes inserting (e.g. embedding) data of deferred the object request via a network (e.g. network request) within a TCP header and a field of the TCP header of the request object includes appropriate address of a host name identified by a uniform resource locator using the internet protocol address identified as a destination of a request (e.g. suitable carrier network request) for transmitting to a remote object server);
    Plamondon fails to teach in response to detecting an exit event from the user agent, sending the embedded data within the header of the suitable carrier network request to the remote server as a separate request.
      However, In analogous art relating to web page response time is improved by requesting multiple resources in a batch request,  Kleyzit teaches in response to detecting an exit event from the user agent, sending the embedded data within the header of the suitable carrier network request to the remote server as a separate request ([paragraph 0047, 0062-0064] describes http Header request message includes header portion and header portion includes URL field forming request of the cellular network link  (e.g. header of the suitable carrier network request) [paragraph 0055] describes client device includes web browser (e.g. user agent) to communicates with computer network via handler  that is designed to send batch requests [paragraph 0011] describes client device includes web browser (e.g. user agent) generates a separate http request for each resource  [paragraph 0046,0054, 0061-0064] describes detecting that client includes web browser (e.g. user agent) receives the response message with the base page from server (e.g. remote server) and rendering may be suspended until the necessary resources such as base page are downloaded and cached on the client (e.g. in response to detecting an exit event from the user agent), sending embedded data into http request header includes URL field forming request of the cellular network link  (e.g. header of the suitable carrier network request) to server (e.g. remote sever) as a subsequent separate special type of http batch request (e.g. separate request)).
        Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Plamondon to include in response to detecting an exit event from the user agent, sending the embedded data within the header of the suitable carrier network request to the remote server as a separate request as taught by Kleyzit. One ordinary skill in the art would be motivated to utilize the teachings of Plamondon in the Kleyzit system in order to reduce web pages download time and improving efficiency of web content caching ([paragraph 0002] in Kleyzit).     

      Regarding Claim 2, the combination of Plamondon and Kleyzit teaches the computer-implemented method, further comprising: storing the data of the deferrable network request in a local cache at the client in the form of aggregated data of a target destination of the deferrable network request and a request message data (Plamondon: [paragraph 0029, 0042-0043, 0306, 0346-0347] describes string object data of the deferred (e.g. deferrable) object request via a network (e.g. network request) in a local cache at the client device as aggregated data of destination information of the deferred (e.g. deferrable) object request via a network (e.g. network request) and request message data);
    identifying a suitable carrier network request (Plamondon: [0129-0130, 0275] describes identifying appropriate address of a host name identified by a uniform resource locator using the internet protocol address identified as a destination of a request (e.g. suitable carrier network request) for transmitting to a remote object server); and 
      embedding the aggregated data of the deferrable request within the header of the carrier network request (Plamondon: [paragraph 0040-0041, 0129-0130, 0275, 0306] describes inserting (e.g. embedding) aggregated data of deferred the object request via a network (e.g. network request) within a header and a field of the header of the request object includes appropriate address of a host name identified by a uniform resource locator using the internet protocol address identified as a destination of a request (e.g. suitable carrier network request) for transmitting to a remote object server).

     Regarding Claim 3, the combination of Plamondon and Kleyzit teaches the computer-implemented method of claim 2, further comprising: embedding the aggregated data of each of multiple deferrable requests within one of multiple headers of the carrier network request (Plamondon: [paragraph 0129-0130, 0306, 0546-0548] describes inserting (e.g. embedding) aggregated data of deferred the objects requests (e.g. multiple deferrable requests) via a network (e.g. network request) within a header of HTTP headers of a host name identified by a uniform resource locator using the internet protocol address identified as a destination of a request (e.g. suitable carrier network request) for transmitting to a remote object server). 
				
        Regarding Claim 4, the combination of Plamondon and Kleyzit teaches the computer-implemented method, wherein the suitable carrier network request is not deferrable and has a sufficient space for the deferrable request data (Plamondon: [paragraph 0127, 0303, 0319] describes requested object for address of a host name identified by a uniform resource locator using the internet protocol address identified as a destination of a request (e.g. suitable carrier network request) is allowed to transmit object data (e.g. not deferrable) and has sufficient space to store deferrable requested object data).

      Regarding Claim 6, the combination of Plamondon and Kleyzit teaches the computer-implemented method, further comprising: obtaining from a server a defined header name for use when embedding deferrable request data in the header (Plamondon: [paragraph 0040-0041, 0087, 0550] describes obtaining a defined header name identified by a uniform resource locator from a server for using when inserting (e.g. embedding) data of deferred the object request via a network (e.g. network request) within a TCP header).

     Regarding Claim 7, the combination of Plamondon and Kleyzit teaches the computer-implemented method, further comprising: batch sending cached deferrable network request data once the cache reaches a predefined size or when leaving the user agent, wherein batch sending selects a cached deferrable network request as a carrier network request and adds other cached deferrable request data in one or more headers of the carrier network request (Plamondon: [paragraph 0292-0293, 0301, 0401-0402, 0637-0639] describes transmitting cached deferred the objects requests  via a network (e.g. network request) in a group (e.g. batch) of packets once cache reaches predetermined threshold size of objects (e.g. predefined size) for storing  and selecting deferred the objects data in a header of HTTP headers of a host name identified by a uniform resource locator using the internet protocol address identified as a destination of a request (e.g. suitable carrier network request) and increase the number with other deferred the objects data in a header of HTTP headers of a host name).

     Regarding Claim 8, the combination of Plamondon and Kleyzit teaches the computer-implemented method, further comprising: receiving a carrier network response with embedded data of a response to a deferrable network request within a header of the carrier network response; and parsing the embedded data from the header into a separate response message for actioning at the client (Plamondon: [paragraph 0507-0509] describes receiving response includes inserted (e.g. embedded) data of deferred the object request via a network (e.g. network request) within a P header and a field of the header of the request object includes appropriate address of a host name identified by a uniform resource locator using the internet protocol address identified as a destination of a request (e.g. suitable carrier network request) and parses the hyperlinks or uniform resource locators of the page and determines that an object identified by the page is located in a cache and prior to a user requesting the identified object from the page (e.g. action)).
     
    Regarding Claim 9, the combination of Plamondon and Kleyzit teaches the computer-implemented method, further the computer-implemented method, further comprising: for each deferrable network request that is added to a suitable carrier network message, marking the deferrable network request as in progress and updating the deferrable network request when a successful response is received (Plamondon: [paragraph 0036-0037, 0041-0042, 0090-0093] describe increase the number with other deferred the objects data in a header of HTTP headers of a host name and updating deferred the objects request when a successful response is received from remote object server).

      Regarding claim 17, Plamondon teaches a computer program product comprising: one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, the program instructions comprising ([paragraph 0229-0230] describes computer storage medium and program instructions stored on the computer storage medium, the program instructions comprising):
      program instructions to intercept a network request and a deferrable request; program instructions to identify the intercepted network request as being deferrable ([paragraph 0011-0012] describes client device includes client agent (i.e. user agent)  and request sent by client is a HTTP based network traffic [0029, 0082-0083] describes intercepting a object request via a network (e.g. network request) which including a hyperlink identifying the object is deferred (e.g. deferrable) by client agent (i.e. user agent) of a client device and serving the object from the cache until determining the server has transferred the network object to the client device);
       program instructions to embed data of the deferrable network request within a header of a suitable carrier network request for sending to a remote server ([paragraph 0011-0012] describes client device includes client agent (i.e. user agent)  and request sent by client is a HTTP based network traffic [0029, 0082-0083] describes intercepting a object request via a network (e.g. network request) which including a hyperlink identifying the object is deferred (e.g. deferrable) by client agent (i.e. user agent) of a client device and serving the object from the cache until determining the server has transferred the network object to the client device);
        Plamondon fails to teach program instructions to, in response to detecting an exit event from the user agent, send the embedded data within the header of the suitable carrier network request to the remote server as a separate special batch request.
       However, In analogous art relating to web page response time is improved by requesting multiple resources in a batch request,  Kleyzit teaches in response to detecting an exit event from the user agent, sending the embedded data within the header of the suitable carrier network request to the remote server as a separate request ([paragraph 0047, 0062-0064] describes http Header request message includes header portion and header portion includes URL field forming request of the cellular network link  (e.g. header of the suitable carrier network request) [paragraph 0055] describes client device includes web browser (e.g. user agent) to communicates with computer network  via handler  that is designed to send batch requests [paragraph 0011] describes client device includes web browser (e.g. user agent) generates a separate http request for each resource  [paragraph 0046,0054, 0061-0064] describes detecting that client includes web browser (e.g. user agent) receives the response message with the base page from server (e.g. remote server) and rendering may be suspended until the necessary resources such as base page are downloaded and cached on the client (e.g. in response to detecting an exit event from the user agent), sending embedded data into http request header includes URL field forming request of the cellular network link  (e.g. header of the suitable carrier network request) to server (e.g. remote sever) as a subsequent separate special type of http batch request (e.g. separate request)).
        Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Plamondon to include in response to detecting an exit event from the user agent, sending the embedded data within the header of the suitable carrier network request to the remote server as a special batch request as taught by Kleyzit. One ordinary skill in the art would be motivated to utilize the teachings of Plamondon in the Kleyzit system in order to reduce web pages download time and improving efficiency of web content caching ([paragraph 0002] in Kleyzit).

          Regarding claim 18, the combination of Plamondon and Kleyzit teaches the computer program, wherein the computer program product is client system further comprising program instructions stored on the one or more computer readable storage media, wherein the program instructions further comprise program instructions to store the data of the deferrable network request in a local cache at the client in the form of aggregated data of a target destination of the deferrable network request and a request message data (Plamondon: [paragraph 0029, 0042-0043, 0306, 0346-0347] describes string object data of the deferred (e.g. deferrable) object request via a network (e.g. network request) in a local cache at the client device as aggregated data of destination information of the deferred (e.g. deferrable) object request via a network (e.g. network request) and request message data);
    and program instructions to identify component for identifying a suitable carrier network request (Plamondon: [0129-0130, 0275] describes identifying appropriate address of a host name identified by a uniform resource locator using the internet protocol address identified as a destination of a request (e.g. suitable carrier network request) for transmitting to a remote object server).

     Regarding claim 19, the combination of Plamondon and Kleyzit teaches the computer program, wherein the program instructions stored on the one or more computer readable storage media further comprise: program instructions to send cached deferrable network request data once the cache reaches a predefined size or when leaving the user agent (Plamondon: [paragraph 0292-0293, 0301, 0401-0402, 0637-0639] describes transmitting cached deferred the objects requests  via a network (e.g. network request) in a group (e.g. batch) of packets once cache reaches predetermined threshold size of objects (e.g. predefined size) for storing  and selecting deferred the objects data in a header of HTTP headers of a host name identified by a uniform resource locator using the internet protocol address identified as a destination of a request (e.g. suitable carrier network request) and increase the number with other deferred the objects data in a header of HTTP headers of a host name); 
    and program instructions to receive batched responses to deferrable network requests (Plamondon: [paragraph 0300-0301, 0316-0317] describes receive grouped response to the deferred (e.g. deferrable) object request via a network (e.g. network request)).

     Regarding claim 20, the combination of Plamondon and Kleyzit teaches the computer program, wherein the program instructions stored on the one or more computer readable storage media further comprise: program instructions to a receive a carrier network response with embedded data of a response to a deferrable network request within a header of the carrier network response; and program instructions to parse the embedded data from the header into a separate response message for actioning at the client (Plamondon: [paragraph 0507-0509] describes receiving response includes inserted (e.g. embedded) data of deferred the object request via a network (e.g. network request) within a P header and a field of the header of the request object includes appropriate address of a host name identified by a uniform resource locator using the internet protocol address identified as a destination of a request (e.g. suitable carrier network request) and parses the hyperlinks or uniform resource locators of the page and determines that an object identified by the page is located in a cache and prior to a user requesting the identified object from the page (e.g. action)).

     Regarding claim 25, Plamondon teaches a system for handling deferrable network requests, comprising: a client system including a processor and a memory configured to provide computer program instructions to the processor to execute the function of the components (Plamondon: [paragraph 0229-0230, 0421] describes a client system for proving deferred network request includes a processor and a memory configured to provide computer program instructions to the processor to execute the function of the components): 
    a request intercepting component for intercepting a network request and a deferrable request identifying component for identifying a network request as being deferrable ([paragraph 0011-0012] describes client device includes client agent (i.e. user agent)  and request sent by client is a HTTP based network traffic [0029, 0082-0083] describes intercepting a object request via a network (e.g. network request) which including a hyperlink identifying the object is deferred (e.g. deferrable) by client agent (i.e. user agent) of a client device and serving the object from the cache until determining the server has transferred the network object to the client device);
   a header embedding component for embedding data of the deferrable network request within a header of a suitable carrier network request for sending to a remote server ([paragraph 0040-0041, 0129-0130, 0275] describes inserting (e.g. embedding) data of deferred the object request via a network (e.g. network request) within a TCP header and a field of the TCP header of the request object includes appropriate address of a host name identified by a uniform resource locator using the internet protocol address identified as a destination of a request (e.g. suitable carrier network request) for transmitting to a remote object server);
   and program instructions stored on computer readable storage media that is executed by the processor to ([paragraph 0229-0230] describes computer storage medium and program instructions stored on the computer storage medium, the program instructions comprising), 
      Plamondon fails to teach program instructions to, in response to detecting an exit event from the user agent, send the embedded data within the header of the suitable carrier network request to the remote server as a separate special batch request.
      However, In analogous art relating to web page response time is improved by requesting multiple resources in a batch request,  Kleyzit teaches in response to detecting an exit event from the user agent, sending the embedded data within the header of the suitable carrier network request to the remote server as a separate request ([paragraph 0047, 0062-0064] describes http Header request message includes header portion and header portion includes URL field forming request of the cellular network link  (e.g. header of the suitable carrier network request) [paragraph 0055] describes client device includes web browser (e.g. user agent) to communicates with computer network  via handler  that is designed to send batch requests [paragraph 0011] describes client device includes web browser (e.g. user agent) generates a separate http request for each resource  [paragraph 0046,0054, 0061-0064] describes detecting that client includes web browser (e.g. user agent) receives the response message with the base page from server (e.g. remote server) and rendering may be suspended until the necessary resources such as base page are downloaded and cached on the client (e.g. in response to detecting an exit event from the user agent), sending embedded data into http request header includes URL field forming request of the cellular network link  (e.g. header of the suitable carrier network request) to server (e.g. remote sever) as a subsequent separate special type of http batch request (e.g. separate request)).
        Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Plamondon to include in response to detecting an exit event from the user agent, sending the embedded data within the header of the suitable carrier network request to the remote server as a special batch request as taught by Kleyzit. One ordinary skill in the art would be motivated to utilize the teachings of Plamondon in the Kleyzit system in order to reduce web pages download time and improving efficiency of web content caching ([paragraph 0002] in Kleyzit).

7.      Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Plamondon et al. (US 2008/0229023 A1); in view of Kleyzit et al. (US 2011/0066676 A1); and further in view of McQuillen et al. (US 2009/0106377 A1).
          Regarding Claim 5, Plamondon and Kleyzit teaches the computer-implemented method, wherein identifying a network request as being deferrable (Plamondon: [0029, 0082-0083] describes intercepting a object request via a network (e.g. network request) which including a hyperlink identifying the object is deferred (e.g. deferrable) by client agent (i.e. user agent) of a client device and serving the object from the cache until determining the server has transferred the network object to the client device),
         Plamondon and Kleyzit fails to teach wherein network request as being deferrable includes intercepting a network request message and determining if the request network message is being sent to a host in a list of predefined deferrable destinations.
        However, McQuillen teaches wherein network request as being deferrable includes intercepting a network request message and determining if the request network message is being sent to a host in a list of predefined deferrable destinations ([paragraph 0016, 0021-0022, 0028-0029] describes network request is held includes checking the profile in the plurality of profiles corresponding to the determined destination domain (e.g. predefined destinations) and  determining if the request network message is being sent to a destination host in  a requirement that all the request network message bound for the determined destination be deferred).
      Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Plamondon/ Kleyzit to include wherein network request as being deferrable includes intercepting a network request message and determining if the request network message is being sent to a host in a list of predefined deferrable destinations as taught by McQuillen. One ordinary skill in the art would be motivated to utilize the teachings of Plamondon/ Kleyzit in the McQuillen system in order to provide the method of controlling delivery of digital messages ([paragraph 0002] in McQuillen).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
-    Jiang et al., US 20120036264 A1, accessing a resource list associated with a structured document loaded by a client application executing within a client device.

        Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHULKUMAR J SHAH whose telephone number is (571)272-1072. The examiner can normally be reached Mon-Fri, 6:05 am-3:55 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.J.S/Examiner, Art Unit 2459                                                                                                                                                                                                        /TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459